DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 18 December 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (U.S. Pub. 2015/0188084).
Claim 7:  Kang et al. discloses a stacked substrate in Fig. 3B comprising:
a carrier substrate (160; paragraph 43);
a base part (130; paragraph 48) on the carrier substrate (160);

a pixel part (140 and/or 150; paragraph 47) directly on the base part (130), and comprising a plurality of pixels (paragraph 31).
Since Applicant’s moisture absorption layer (CaO or MgO; paragraph 86 of Applicant’s specification) is made of the same material as layer 120 of Kang et al. (CaO or MgO; paragraph 32), Kang et al. would inherently disclose the moisture absorption layer (110 and 120) would be deformed by an injection of moisture.
Claim 8:  Kang et al. discloses the stacked substrate of claim 7, wherein the moisture absorption material (120) comprises at least one of metal, metal oxide, silicon oxide, chloride, sulfur oxide, bromine compound, fluorine compound, or indium compound (paragraph 32).
Claim 10:  Kang et al. discloses the stacked substrate of claim 7, wherein the carrier substrate (160) comprises a material (paragraph 43) that is different from a material (paragraph 34) of the base part (130).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. as applied to claim 8 above, and further in view of Choi et al. (U.S. Pub. 2005/0285513).
Claim 9:  Kang et al. discloses all the limitations of claim 8.  
Kang appears to not explicitly disclose the moisture absorption layer defines at least one pore.
Choi et al., however, discloses a moisture absorbing layer having pores to prevent permeation of air and moisture (paragraph 31).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kang et al. with the disclosure of Choi et al. to have made the of moisture absorption layer have pores to prevent permeation of air and moisture.
Kang et al. in view of Choi et al. would therefore disclose the moisture absorption layer defines at least one pore.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. as applied to claim 10 above, and further in view of Nakamura et al. (U.S. Pub. 2013/0126854).
Claim 11:  Kang et al. discloses all the limitations of claim 10 and further discloses the carrier substrate comprises glass (paragraph 43).  
Kang et al. appears to not explicitly disclose the base substrate comprises a resin.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kang et al. with the disclosure of Nakamura et al. to have made the barrier layer from resin in order to suppress the permeation of moisture to an adjacent layer. 
Kang et al. in view of Nakamura et al. would therefore disclose the base substrate comprises a resin.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. as applied to claim 7 above, and further in view of Lee et al. (U.S. Pub. 2005/0218795).
Claim 12:  Kang et al. discloses all the limitations of claim 7 and further discloses the base part (130) covers a top surface of the moisture absorption layer (120) (Fig. 3B).  
Kang et al. appears not to explicitly disclose the base part covers side surface of the moisture absorption layer.  
Lee et al., however, discloses a base part (11) covering only a top surface of a moisture absorption layer (11) (Fig. 2A; paragraphs 40 and 44) and a base part (31) covering top and side surfaces of a moisture absorption layer (33) (Fig. 2C; paragraph 40 and 44) are suitable configurations for a display device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Kang et al. with the disclosure of Lee et al. to .

Claims 1, 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (U.S. Pub. 2005/0110402) in view of Watkins et al. (U.S. Patent 5,931,713).
Claim 1:  Tanaka discloses a display panel in Figs. 1 and 2 comprising:
a base substrate (FS1; paragraph 67) having a first surface (upper surface) and a second surface (lower surface) opposing each other;
a pixel part (PLS; paragraphs 52-55) located directly on the first surface (upper surface of FS1) of the base substrate (FS1), and comprising a plurality of pixels (paragraphs 52-55); and 
a plurality of remaining parts (DSC; paragraphs 65 and 69) arranged on the second surface (lower surface of FS1) to cover portions of the second surface (lower surface of FS1), and comprising a moisture absorption material (material of DSC; paragraphs 65 and 69) having a moisture absorption property, wherein each of the remaining parts (DCS) is separated in all direction from any element comprising the moisture absorption material (Fig. 2),
wherein the remaining parts (DSC) are exposed from the second surface (lower surface of FS1), and

Tanaka appears not to explicitly disclose the plurality of remaining parts are randomly arranged.
Watkins et al., however, discloses a random pattern is a suitable configuration for an absorption material (column 3, lines 48-67).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tanaka with the disclosure of Watkins et al. to have made the plurality of remaining parts randomly arranged because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).
Claim 2:  Tanaka in view of Watkins et al. discloses the display panel of claim 1, and Tanaka discloses wherein the moisture absorption material (material of DSC) comprises at least one of metal, metal oxide, silicon oxide, chloride, sulfur oxide, bromine compound, fluorine compound, or indium compound (paragraph 69).
Claim 4:  Tanaka in view of Watkins et al. discloses the display panel of claim 1, and Tanaka discloses wherein the base substrate (FS1) comprises a resin (paragraph 84).
Claim 5:  Tanaka in view of Watkins et al. discloses the display panel of claim 4, and Tanaka discloses wherein the pixel part (PLS) comprises: 

a display element layer (layer in which CD, EL and ND are formed; Fig. 1; paragraph 55) on the first surface (upper surface of FS1) of the base substrate (FS1), and comprising a plurality of organic light emitting diodes (CD, EL and ND; paragraph 55) respectively connected to the plurality of thin film transistors (DT); and 
an encapsulation layer (ADH2; Fig. 1, paragraph 53) encapsulating the display element layer (layer in which CD, EL and ND are formed).
Claim 6:  Tanaka in view of Watkins et al. discloses the display panel of claim 5, and Tanaka discloses wherein a protection substrate (GB2; Fig. 1; paragraph 73) below the base substrate (FS1), wherein the remaining part (DSC) is between the protection substrate (GB2) and the base substrate (FS1).

Response to Arguments
Applicant's arguments filed 18 December 2020 have been fully considered but they are not persuasive.
Applicant contends the cited references, whether taken alone or in combination, fail to disclose respective ones of the remaining parts have an airgap therebetween, as required by claim 1. 
Examiner notes that Tanaka discloses respective ones of the remaining parts (DSC) have an air gap therebetween before ADH3 is applied on the remaining parts (DSC) (Fig. 1, paragraphs 70 and 74).

Examiner notes since Applicant’s moisture absorption layer (CaO or MgO; paragraph 86 of Applicant’s specification) is made of the same material as layer 120 of Kang et al. (CaO or MgO; paragraph 32), Kang et al. would inherently disclose the moisture absorption layer (110 and 120) would be deformed by an injection of moisture.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MONICA D HARRISON/           Primary Examiner, Art Unit 2815